UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-6609



ROOSEVELT TAYLOR, JR.,

                                              Plaintiff - Appellant,

          versus


D. A. ROBINSON, Warden; D. M. VAUGHAN,
Major-Security; RACHEL DOVE, Food Service
Director; A. C. DOWNS, Sargent-Security; JO
TRENT,   Sargent-Security; H.  HITE,  R.N.,
Medical Department,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-02-510-3)


Submitted:   August 28, 2003             Decided:   September 4, 2003


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Roosevelt Taylor, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Roosevelt Taylor, Jr., appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed

the record and find no reversible error. Accordingly, we affirm for

the reasons stated by the district court.   See Taylor v. Robinson,

No. CA-02-510-3 (E.D. Va. Apr. 4, 2003).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2